UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-7661


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLENN A. HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:04-cr-00017-BO-1; 2:12-cv-00023-BO)


Submitted:   April 29, 2013                   Decided:   May 23, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glenn     A.    Harris    appeals    the   district   court’s    order

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2012) motion as

untimely.       We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s order.                    See

United   States       v.    Harris,     No.     2:04-cr-00017-BO-1     (E.D.N.C.

Sept. 5, 2012); cf. Lo v. Endicott, 506 F.3d 572, 575 (7th Cir.

2007); E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir.

2006); Shannon v. Newland, 410 F.3d 1083, 1089 (9th Cir. 2005).

We   dispense    with      oral   argument    because    the   facts   and   legal

contentions     are   adequately      presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2